PER CURIAM: *
The attorney appointed to represent Jerry Lee Prnka, Jr., in his appeal from *420the revocation of supervised release has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Prnka has not filed a response.
During the pendency of this appeal, Prnka completed his sentence of imprisonment, and he has no further term of imprisonment or supervised release to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *420the limited circumstances set forth in 5th Cir. R. 47.5.4.